News from Buckeye FOR IMMEDIATE RELEASE Contacts:Steve Dean, Senior Vice President and Chief Financial Officer 901-320-8352 Daryn Abercrombie Investor Relations 901-320-8908 Website:www.bkitech.com BUCKEYE ANNOUNCES $ MEMPHIS, TNSeptember 1, 2010 - Buckeye Technologies Inc. (NYSE:BKI) today announced that it is calling for redemption prior to their maturity $140 million in aggregate principal amount of its outstanding 8.5% Senior Notes due 2013 (the “2013 Notes”) at a redemption price of 101.417% of their principal amount in accordance with their terms. Buckeye will redeem these notes on October 1, 2010.Upon completion of this redemption, none of the 2013 Notes will remain outstanding.A formal notice of redemption is being sent separately to the affected holders of the 2013 Notes, in accordance with the terms of the indenture for these Notes.Buckeye plans to finance this redemption using drawings from its $200 million revolving credit facility and cash on hand.This redemption is expected to result in a one-time charge for early extinguishment of debt in Buckeye’s fiscal first quarter of $3.6 million (of which $1.6 million is a non-cash charge), or about 6 cents per share.We expect to realize monthly interest savings of approximately $0.8 million assuming variable interest rates remain close to current levels. Separately, weare actively considering refinancingour revolving credit facility with a new and largerfive-year revolver before year end. Buckeye, a leading manufacturer and marketer of specialty fibers and nonwoven materials, is headquartered in Memphis, Tennessee, USA.The Company currently operates facilities in the United States, Germany, Canada, and Brazil.Its products are sold worldwide to makers of consumer and industrial goods. Certain matters discussed in this press release may constitute forward-looking statements within the meaning of the federal securities laws that involve risks and uncertainties, including but not limited to economic, competitive, governmental, and technological factors affecting the Company’s operations, financing, markets, products, services and prices, and other factors.For further information on factors which could impact the Company and the statements contained herein, please refer to public filings withthe Securities and Exchange Commission.
